Citation Nr: 1107030	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-15 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the 
United States Marines Corps Reserve from April 1979 to November 
1979.  He has not served on active duty. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing is in the claims file.  

At the Board hearing, the appellant informed the undersigned that 
he had undergone a private audiological examination in December 
2010 and had a letter from the private examiner attributing his 
hearing loss to an alleged incident during his induction 
examination, as discussed below.  See hearing transcript, page 3.  
At the request of the appellant and his representative, the 
record was held open for 30 days following the hearing to allow 
the appellant the opportunity to submit the evidence he had 
decsribed to the Board for consideration in connection with his 
appeal.  However, no additional evidence has been received.  

The reopened issue of entitlement to service connection for 
bilateral hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In its August 2007 decision, the Board denied the appellant's 
claim of service connection for bilateral hearing loss, on the 
basis that the evidence did not show he had suffered from a 
bilateral hearing impairment as defined by VA regulation due to 
his period of ACDUTRA, to include an injury sustained during that 
service.  

2.  The appellant did not appeal the August 2007 Board decision 
to the U.S. Court of Appeals for Veterans Claims, and that 
decision is final.

3.  Evidence received subsequent to the August 2007 Board 
decision relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2007 Board decision is final.  38 U.S.C.A. §§ 
5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).  

2.  New and material evidence has been presented, and the claim 
of entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

For reasons explained in greater detail below, the Board finds 
the appellant's claim to be reopened by way of the submission of 
new and material evidence.  Thus, with respect to the request to 
reopen the appellant's previously disallowed claim, the Board 
finds that any possible errors on the part of VA that may exist 
in fulfilling its duties under the VCAA are rendered moot.

Further, the reopened claim is being remanded to the RO for 
additional evidentiary development.  Thus, no discussion 
regarding VA's fulfillment of its duties to notify and assist in 
the reopened claim is necessary at this time. 

II.  New and Material Evidence

As a preliminary matter, the Board notes that the appellant's 
current claim seeking entitlement to service connection for 
bilateral hearing loss is grounded upon the same factual bases as 
his previous claim, which was denied in the final August 2007 
Board decision.  As a result, it is appropriate to consider this 
claim as a request to reopen the previously denied claim.  See 
Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that the statutory scheme in 
38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board 
to consider the issue of new and material evidence regardless of 
the RO's determination as to that issue.  The Board may not 
consider a previously and finally disallowed claim unless new and 
material evidence is presented, and before the Board may reopen 
such a claim, it must so find. 

In the present case, the appellant's request to reopen his 
previously denied claim was filed in October 2007.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision- makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

If the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The evidence is 
presumed credible for the purposes of reopening a claim, unless 
it is inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant initially filed a claim for service connection for 
bilateral hearing loss in September 2003, and the RO denied the 
claim, in the April 2004 rating decision.  The appellant appealed 
the rating decision to the Board, and the Board denied the claim 
in August 2007. 

The Board denied the claim on the basis that the evidence did not 
show that the appellant suffered from a bilateral hearing 
impairment as defined by VA regulation due to his period of 
ACDUTRA, to include as a result of an injury sustained during 
that time.  The Board explained that it was unclear from the 
record whether the appellant suffered from a bilateral hearing 
impairment as defined by VA regulation; however, even if he did 
have a bilateral hearing loss, there was no competent evidence 
showing that his current bilateral hearing impairment resulted 
from an injury sustained during his period of ACDUTRA.  Because 
the appellant received notification of the decision and his 
appellate rights in August 2007 and did not appeal the decision, 
the August 2007 Board decision is final unless new and material 
evidence is received.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 
20.1100.  

The pertinent evidence of record at the time of the August 2007 
Board decision included the appellant's Certification of Military 
Service, the September 2003 private audiogram with audiometric 
findings depicted by graph, multiple negative responses from the 
National Personnel Records Center (NPRC) regarding its attempts 
to obtain the appellant's service treatment records (STRs), the 
response from the NPRC that the appellant had only ACDUTRA 
service, the October 2005 Travel Board hearing transcript, the 
Social Security Administration (SSA) decision and associated 
records, and written statements by the appellant and 
representative.  

The pertinent evidence associated with the claims folder since 
the August 2007 denial of the claim consists of three lay 
statements, the December 2010 videoconference Board hearing 
transcript, and additional written statements submitted by the 
appellant and/or his representative.    

After careful review of the evidence received since the August 
2007 decision, the Board finds that it qualifies as new and 
material evidence and is, therefore, sufficient to reopen the 
claim.  In particular, the Board notes the lay statements from 
the appellant's wife, B.R., and his friend, D.H., both dated in 
October 2007.  

In her statement, B.R. said she met the appellant in the early 
part of Fall of 1979, which was during the time of his delayed 
enlistment in the Marines.  She recalled that the appellant told 
her he had already completed the physical for enlistment in the 
Marines and that, during that physical, the examiner used jets of 
water and air in his ears, which had caused ringing in his ears 
and hearing problems.  

In his statement, D.H. wrote that he had known the appellant for 
more than 30 years and had asked the appellant how things went 
after he returned from his entrance examination in 1979.  He 
recalled that the appellant informed him at that time that the 
examiner had squirted water into his ears and blew it out with 
compressed air, which caused pain and hearing loss in his ear.  

Both B.R. and D.H. are competent to report their recollections of 
conversations with the appellant during the period at issue, and 
their statements are presumed credible for the purpose of 
reopening the appellant's claim.  Justus, supra.  The evidence 
considered by VA at the time of the August 2007 decision did not 
show a link between the appellant's period of ACDUTRA service and 
claimed hearing loss.    
     
Thus, in summary, the evidence associated with the claims folder 
since the August 2007 Board denial may be considered new because 
it was not before VA at the time of that decision.  In addition, 
the evidence discussed above is also material because it relates 
to a previously unestablished fact necessary to substantiate the 
appellant's claim.  Specifically, this evidence, which is 
presumed credible for the purposes of reopening a claim, 
indicates that the onset of the appellant's hearing loss 
symptomatology occurred during his period of ACDUTRA service.   

Accordingly, because the Board has determined that new and 
material evidence has been presented, the appellant's claim of 
entitlement to service connection for bilateral hearing loss is 
reopened.  However, as will be explained below, additional 
development is needed before the Board may proceed to decide the 
merits of the claim.     


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened and, to this extent only, the appeal is granted.


REMAND

Review of the record reveals that this case must be remanded for 
further evidentiary development before the Board may proceed to 
evaluate the merits of the now reopened claim.

The appellant seeks entitlement to service-connected benefits for 
bilateral hearing loss, on the basis that he was injured during 
his ACDUTRA service.  He specifically contends that fluid and 
compressed air were injected into his ears during the April 1979 
induction examination and caused hearing loss.  He asserts that 
he had severe pain in his left ear after the examination which 
subsided in about two weeks.  He further reports that he was 
found to have 80% hearing loss in his left ear five months later 
during the November 1979 entrance examination (he was reportedly 
part of the delayed entry program for the Marine Corps) and was, 
consequently, denied entrance into active service.  He also 
reports that the April 1979 induction examination report showed 
normal hearing.  

At the Board hearing, the appellant further reported that he has 
had a buzz in his ears since the alleged injury during his 
ACDUTRA service.  See hearing transcript, page 20.  Also, as 
explained above, there are two lay statements of record, from the 
appellant's spouse and a friend, relating the onset of the 
appellant's hearing problems to the time of his ACDUTRA service.  
The appellant, his wife, and his friend are competent to report 
the onset and continuation of his hearing difficulties.        

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a claimant's claim for benefits, there are four 
factors for consideration: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service; (3) whether there is an indication that the disability 
or symptoms may be associated with service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence which 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, the appellant has not been afforded with a medical 
examination or medical nexus opinion in connection with the 
claim.  However, in light of the foregoing and in recognition of 
the heightened duty to assist when there appears to be missing 
STRs, as in this case, the Board finds that a medical examination 
and medical opinion based on review of the claims folder is 
warranted.  

In addition, an attempt to obtain the private treatment records 
identified by the appellant at the Board hearing should be made 
on remand.  

The Board notes that, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Even if disabling hearing loss is not demonstrated at separation, 
a veteran may establish service connection for a current hearing 
disability by submitting evidence that a current disability is 
causally related to service.  See Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).

The Board initially acknowledges that the lack of any evidence 
showing the Veteran had right ear hearing loss during service is 
not fatal to his claim for service connection.  The laws and 
regulations do not strictly require in-service complaint of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, the Court of Appeals for Veterans Claims has held where 
there is no evidence of a veteran's claimed hearing disability 
until many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship between 
the veteran's in service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an injury 
in service . . . ."  Hensley, supra, (quoting Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical 
question is whether the Veteran in the present case has current 
hearing loss disability which is causally related to service.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  Request the appellant to complete and return 
a provided VA Form 21-4142, Authorization and 
Consent to Release Information, for any 
treatment and/or evaluation for hearing loss he 
has received, to include particularly the 
December 2010 private audiological evaluation 
identified by the appellant at the hearing.  
After obtaining a completed VA Form 21-4142, 
attempt to obtain any pertinent medical records 
and related correspondence.  Any documents 
received by VA should be associated with the 
claims folder.  Any negative responses should be 
properly documented in the claims file, to 
include following the procedures outlined in 38 
C.F.R. § 3.159(e), if appropriate.

2.  After the actions outlined in (1) are 
accomplished to the extent possible, schedule 
the appellant for an appropriate examination for 
his claimed hearing loss.  The claims file, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All indicated 
evaluations, studies, and tests deemed necessary 
by the examiner should be accomplished and all 
findings reported in detail.  In addressing the 
questions below, the examiner's opinion should 
be informed by a review of the appellant's 
medical history and findings as documented upon 
any prior examination or treatment.  To the 
extent feasible, other evidence, to include lay 
statements, may be used to support a diagnosis 
or an assessment of etiology as related to 
service.

a.  Based on review of the claims folder and 
examination and interview of the appellant, 
the examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50 percent degree of 
probability) that any identified current 
hearing loss was initially manifested during, 
the appellant's ACDUTRA service, to include, 
particularly, consideration of any alleged 
symptomatology therein or any alleged 
incident or event therein; OR whether such a 
relationship to service is unlikely (i.e., a 
probability of less than 50 percent.)

b.  The examiner should discuss the evidence 
contained in the claims folder, to include 
any post-service lay and medical evidence as 
well as any medical principles in support of 
his or her conclusions.  No service treatment 
records are available.  The examiner should 
interpret the results of the September 2003 
private audiogram, which is depicted by 
graph.  In regard to the lay evidence of 
record, the examiner should note the multiple 
statements, to include those of his wife and 
friends, and testimony the appellant 
submitted on his own behalf, regarding in-
service and post-service symptoms and 
experiences, and the examiner should consider 
the credibility of those statements in light 
of confirming or contradicting evidence of 
record, including objective findings.

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes relating 
to guesses or judgment based upon 
speculation, the reviewer/examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

3.  After the above development has been 
accomplished to the extent possible, 
readjudicate the claim.  If any benefit sought 
on appeal remains denied, the appellant and his 
representative should be provided with a 
Supplemental Statement of the Case and given an 
appropriate period of time for response.  The 
case should then be returned to the Board, if in 
order.


The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


